Citation Nr: 1828109	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 12, 2013, for the grant of service connection for diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD), anxiety, and depression.  

4.  Entitlement to service connection for a thyroid disorder, claimed as hypothyroidism.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the Veteran is claiming service connection for an acquired psychiatric disorder to include PTSD, anxiety, and depression.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as an adjustment reaction.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to an earlier effective date for the grant of service connection for diabetes, an increased rating for diabetes, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.  

2.  The Veteran's psychiatric disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.

3.  The Veteran's thyroid disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and depression, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a thyroid disorder, claimed as hypothyroidism, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a psychiatric and thyroid disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, based on the evidence of record the Board determines that service connection is not warranted for the Veteran's psychiatric and thyroid disorder.  

As a preliminary matter, the Board determines that the Veteran does not have a diagnosis of PTSD at any point during the period on appeal.  Specifically, in order to clarify the nature of the Veteran's psychiatric symptoms, the Veteran underwent a VA psychiatric examination in June 2012.  After a thorough psychiatric evaluation, the examiner determined that a diagnosis for PTSD is not warranted.  In support, the examiner specifically noted that while the Veteran had certain psychiatric symptoms, his symptoms were not of the requisite nature, severity, and frequency to establish a diagnosis of PTSD.  See Brammer, 3 Vet. App. at 225.  Moreover, to the extent the medical evidence indicates symptoms and/or a diagnosis of PTSD, greater probative value is placed on the conclusions of the VA examiner's determination that a diagnosis for these disorders is not warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).  Therefore, while the presence of some psychiatric symptoms was reported in the record, these symptoms alone without an underlying PTSD diagnosis are insufficient to establish service connection for PTSD.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Next, with respect to any psychiatric disorder other than PTSD, as well as his claimed thyroid disorder, the service treatment records do not report any signs, symptoms, or a diagnosis of a psychiatric disorder at any point during service.  Similarly, with respect to the Veteran's thyroid disorder, the service treatment records do not report any symptoms or a diagnosis related to a thyroid disorder.  In fact, the Veteran's December 1969 separation examination is silent for any symptoms or a diagnosis related to either a psychiatric or thyroid disorder.  In fact, the Veteran reported that he was in "good" health and specifically denied any psychiatric or thyroid related complaints.  

The post-service medical evidence includes statements to the Veteran's medical providers that he had symptoms of a psychiatric disorder since service.  However, the objective medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to a psychiatric disorder until approximately 2012.  Further, the medical evidence does not reflect symptoms of or a diagnosis of a thyroid disorder until approximately 1989.  Therefore, continuity of symptoms has not been shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3).  

As part of this claim, the Board recognizes the statements from the Veteran and his family regarding his history psychiatric and thyroid symptoms since service.  In this regard, while the Veteran and his family are not competent to make a diagnosis related these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not sufficient to establish continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's history of psychiatric and thyroid symptoms is inconsistent with his December 1969 separation examination which reflects the Veteran's report of no psychiatric and thyroid symptoms, as well as his April 2009, August 2012, January 2013, and July 2014 treatment records which indicate his thyroid and psychiatric symptoms have not persisted since service.  Further, the Board notes that the Veteran filed a claim for VA benefits almost 40 years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

In this case, the June 2012 VA examiner performed a detailed review of the Veteran's medical history and a comprehensive physical examination, and determined that the Veteran had a diagnosis of anxiety and adjustment reaction with depressed mood.  Specifically, he opined that the Veteran's adjustment reaction was related to the Veteran's inability to work, financial stress, and self-esteem issues.  Moreover, the examiner stated that there was no evidence his adjustment disorder was related to service.  

In arriving at this conclusion, the Board acknowledges that the VA examiner indicated that the Veteran's anxiety disorder was related to his combat experiences.  However, as a preliminary matter, the Board observes that the examiner's opinions were based entirely upon the Veteran's asserted combat experience, and not by any review of the Veteran's records to corroborate his combat statements.  Next, the Board notes that while statements regarding incidents that occurred during combat are generally accepted as credible if consistent with the conditions and circumstances of combat, statements regarding the Veteran's participation in combat must be confirmed by supporting evidence.  In this case, the Board does not find the Veteran's reported combat experiences to be sufficient to establish that he was engaged in combat.  Specifically, the Veteran's military occupation specialty was related to supply/ordinance transportation which is not typically associated with combat.  Further, while the Veteran stated that he was awarded the Combat Infantry Badge for his combat service, a detailed review of the record reveals that the Veteran did not receive the Combat Infantry Badge or any medal or ribbon related to combat.  Moreover, the Veteran failed to submit a PTSD stressor statement to corroborate his combat stressor/experiences - which weighs heavily against his assertions.  As a result, the Board determines that the Veteran's statements related to his combat experiences are not sufficient to establish that he participated in combat, and therefore the VA examiner's opinions regarding the etiology of the Veteran's anxiety disorder are not probative.  Moreover, neither the medical evidence nor the Veteran's statements were sufficient to establish an etiological link between the Veteran's psychiatric disorder and active service.  

With respect to a thyroid disorder, the Veteran's August 2012 VA treatment records report that the Veteran's thyroid disorder first occurred "20 years ago" (then diagnosed as hyperthyroidism).  Further, the records reflect that the Veteran was previously treated with nuclear ablation for his thyroid disorder which resulted in his current thyroid disorder, diagnosed as hypothyroidism.  As such, the medical evidence is not sufficient to otherwise demonstrate a nexus between the Veteran's thyroid disorder and active service.  Additionally, the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence to establish a nexus between his thyroid disorder and active service.

The Board has also considered the statements made by the Veteran and his family regarding a diagnosis and/or nexus relating to his psychiatric and thyroid disorders.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran and his family are not competent to provide testimony regarding a diagnosis and/or etiology of his psychiatric and thyroid disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's psychiatric and thyroid disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, given the absence of in-service evidence of chronic manifestations of a thyroid disorder on appeal, and no evidence of the disorder for many years after separation, a VA examination is not warranted.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence is sufficient to make an adequate determination as to this claim.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a psychiatric disorder, to include PTSD, anxiety, and depression, is denied.  

Service connection for a thyroid disorder, claimed as hypothyroidism, is denied.  


REMAND

First, the Board notes that in his February 2014 notice of disagreement, the Veteran disagreed with the assigned effective date for the grant of service connection for his diabetes.  However, a statement of the case (SOC) was not issued on this issue.  Therefore, on remand the AOJ should issue a SOC to address the effective date of the grant of service connection for diabetes.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996)

Secondly, the Board observes that the Veteran has not been provided with a VA examination to determine the nature and severity of his service-connected diabetes.  Further, the Board notes that the April 2013 rating decision indicates that a diabetes VA examination was scheduled for April 2015.  However, it appears that this examination was not performed.  In any event, the medical evidence, including the August 2012 and July 2014 treatment records, in conjunction with the Veteran's credible statements suggest that his service-connected diabetes has worsened during the period on appeal.  Therefore, the Veteran should be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Cf. VAOPGCPREC 11-95 (April 7, 1995).

As for the Veteran's TDIU claim, the Board is unable to adjudicate this claim until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the VA Medical Center in Lexington, Kentucky since October 2014, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the current severity of his diabetes.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO should undertake any other development deemed necessary in order to adjudicate the claim for an earlier effective date for the grant of service connection for diabetes, as well as the TDIU claim, including obtaining any VA examinations or opinions that are necessary to adjudicate the claims.

4.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


